Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County, imposed August 9, 1978, upon his adjudication as a youthful offender, the sentence being an indeterminate term of imprisonment with a maximum of three years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to a five-year period of probation and case remanded to Criminal Term to fix the terms and conditions of probation. The sentence was excessive to the extent indicated herein. Martuscello, J. P., Latham, Titone and Suozzi, JJ., concur.